DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Nitin Joshi on 01/03/2022.
	The application has been amended as follows: 
	In the claims:
Claim 1:  A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising: 
a posterior end including a first set of flexible RF coils;
an anterior end including a second set of flexible RF coils; 
a central section which during operation extends a length between the posterior end and the anterior end, wherein the posterior end and the anterior end are bendable to the central section; 

wherein the coupling electronics portion includes a pre-amplifier, a decoupling diode, and an impedance inverter circuit and wherein the decoupling diode is directly connected between at least two first terminating ends of the at least two distributed capacitance wire conductors; 
wherein the at least two distributed capacitance wire conductors are continuous along an entire length of the loop portion; 
wherein the impedance inverter circuit includes an impedance matching network and an input balun having two input terminals and two output terminals, wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance, and wherein the impedance matching network provides the high source impedance; 
wherein the input balun is connected between the decoupling diode and the impedance matching network and wherein the second terminating end of one of the at least two distributed capacitance wire conductors is directly connected to one input end of the input balun; and 
wherein the central section does not include RF coils. 


a body configured to be worn by a subject being scanned, the body comprising: 
a posterior end including a first set of flexible RF coils, wherein the posterior end is configured to wrap around a posterior side of the subject; 
an anterior end including a second set of flexible RF coils, wherein the anterior end is configured to wrap around an anterior side of the subject; 
a central section which during operation extends a length between the posterior end and the anterior end, 
wherein each RF coil element of the first and second sets of flexible RF coils includes a loop portion comprising a coupling electronics portion and at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material, wherein each of the at least two distributed capacitance wire conductors includes a first terminating end and a second terminating end; 
wherein the coupling electronics portion includes a pre-amplifier, a decoupling diode, and an impedance inverter circuit and wherein the decoupling diode is directly connected between at least two first terminating ends of the at least two distributed capacitance wire conductors; 
wherein the at least two distributed capacitance wire conductors are continuous along an entire length of the loop portion; 
wherein the impedance inverter circuit includes an impedance matching network and an input balun having two input terminals and two output terminals, wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source 
wherein the input balun is connected between the decoupling diode and the impedance matching network and wherein the second terminating end of one of the at least two distributed capacitance wire conductors is directly connected to one input end of the input balun; and 
wherein the central section does not include RF coils.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims are 1-5, 11-16, 18-19, 21-25, and 28-30. Applicants have amended claims 1 and 16 to recite the central section to extend a length during operation wherein each flexible coil of the posterior anterior and central section includes coupling electronics portion and a distributed capacitance wire conductor. A coupling electronics portion with an impedance inverter circuit and a decoupling diode directly connected between the two first terminating ends of the two distributed capacitance wire conductors. A distributed capacitance wire conductors encapsulated and separated by a dielectric material, wherein each of the distributed capacitance wire conductors includes a first terminating end and a second terminating end. Wherein the impedance inverter circuit includes a input balun having two input and two out terminals wherein the input balun is connected between the decoupling circuit diode and the pre- amplifier impedance matching network and wherein the second terminating end of one of the two distributed capacitance wire conductors is directly connected to one input end of the input balun. th October 2021 are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/N.A.R./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791